         Case 1:21-cv-04101-JPC Document 15 Filed 07/29/21 Page 1 of 1




July 28, 2021                    T 212.503.0665
                                 F 212.218.2200
                                                                       The Inital Pretrial Conference scheduled
                                 BPArgyle@Venable.com                  for August 2, 2021 is adjourned to
                                                                       September 27, 2021 at 11:00 a.m. The
VIA ECF ONLY                                                           parties shall submit a proposed case
                                                                       management plan by September 20,
The Honorable John P. Cronan                                           2021.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse          SO ORDERED.
500 Pearl Street                                                                ________________
                                                          Date: July 28, 2021
New York, New York 10007                                                        JOHN P. CRONAN
                                                          New York, New York
                                                                            United States District Judge
Re:    Jacobs Project Mgmt. Co. v. The Travelers Indemn. Co., Case No. 1:21-cv-4101
       Second Request to Adjourn Initial Pretrial Conference and Associated Deadlines

Dear Judge Cronan:

       Venable represents Plaintiff Jacobs Project Management Co. in the action referenced
above. Defendant The Travelers Indemnity Company is represented by Joanne Engeldrum, Esq.,
Rivkin Radler LLP. Third-Party Defendant Harleysville Insurance Company has not yet been
served or appeared in this action.

       On June 18, 2021, I wrote to the Court to report that the parties have reached an
agreement in principle to settle this lawsuit, and to request an adjournment of the Initial
Conference and associated deadlines. See ECF No. 12. The Court granted the request and
adjourned the Initial Conference to August 2, 2021. See ECF No. 13.

         The process of negotiating the settlement agreement in this and the underlying liability
action has proven more time-consuming than the parties originally estimated. For this reason,
the parties respectfully request a further adjournment of the Initial Conference and all related
deadlines. While the parties are optimistic that the process is nearly concluded, so as to avoid
asking for seriatum monthly adjournments, the parties respectfully request that the Court adjourn
the Initial Conference to late September. All parties join in this request.

       We thank the Court for its time and attention to this matter.

                                                                  Respectfully submitted,



                                                                  Benjamin P. Argyle

cc:    Michael J. O’Connor, Esq., Venable LLP (pro hac vice forthcoming)
       Joanne Engeldrum, Esq., Rivkin Radler LLP, Attorneys for Defendant
       Arthur McQuillan, Esq., Nationwide/Harleysville (via email only)
